DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/23/21. Claims 1, 5, 7, 10 and 18 have been amended. Claim 6 has been cancelled. Claims 1 – 5 and 7 – 27 are now pending.
	All outstanding objections and rejections, except those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/23/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Terminal Disclaimer
	The Terminal Disclaimers filed on 4/23/21 have been approved.

Claim Rejections - 35 USC § 103
Claims 1 - 6, 8 - 10, 13 - 21 and  23 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101) in view of YOSHIDA (US 2002/0103301) or vice-versa.
Claims 1 - 6, 13, 15, 16 and 27: GARAEVA discloses (see entire document) a process to decompose plastic waste, specifically polyethylene, through oxidative st ¶; page 97, right column, last ¶) in a reactor, heating to boiling [nitric acid boils at approx. 181oC] and agitating for 6 hours, to obtain products that include azelaic acid and glutaric acid (page 98, left column, second ¶) [reading on the claimed decomposition products in i). GARAEVA also shows that decomposed products contain 4-5% of nitro groups (page 98, right column, 3rd ¶; table 2), mainly dicarboxylic acids containing secondary and tertiary nitro groups [reading on the claimed product of a dicarboxylic acid substituted with a single nitro group in claims 1 and 3] (page 99, left column, formula in 2nd ¶; page 101, right column, 1st ¶).
GARAEVA discloses an example of 1:2.5 shredded polyethylene to aqueous acid (page 97, right column, last ¶), failing to teach the claimed 1:3. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). It has also been held that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971);  and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For instance, since GARAEVA teaches that changing the concentration of nitric acid from 56 up to 80% and the duration of the reaction from 6 hours up to 50 hours, will affect the molecular weight of the decomposed products and will affect how many carboxylic acid products contain a nitro group, and since GARAEVA teaches that the number of carboxy groups grow with oxidation durations and nitric acid concentration [in other words, more PE is broken down to smaller carboxylic acid decomposed products] (Tables 1 and 2; discussion on 
GARAEVA discloses mainly dicarboxylic acids containing secondary and tertiary nitro groups [meeting the claimed at least one decomposition product ii. in claim 1] and discloses azelaic acid and glutaric acid [reading on two of the claimed five decomposition products in i), but is silent regarding the other three products in i. However: 
One of ordinary skill in the art would have been motivated to vary the concentration and amount of nitric acid and duration of the decomposition reaction, through routine experimentation, and have thus arrived at the various carboxylic acids presently claimed, since GARAEVA discloses, in Tables 1 and 2 and the discussion on pages 99-101, that changing the oxidation reaction duration and the concentration of the nitric acid will change the MW of the oxidized polyethylene [and therefore the types of carboxylic acids obtained] and change the amount and ratios between carboxylic acids having a nitro group and carboxylic acids not having a nitro group. 
	In addition, it is known in the art that polyethylene decomposes to form the claimed carboxylic acids and at the claimed percentages based on varying the process parameters, as taught by YOSHIDA:
	YOSHIDA discloses (see entire document) a process to decompose plastic waste ([0011]) through oxidative decomposition (abstract), in the presence of a catalyst ([0038]), at elevated temperatures, with an example at 110oC (example 1).

YOSHIDA discloses that the decomposed products include, but are not limited, to dicarboxylic acid groups, including succinic acid, adipic acid, pimelic acid, suberic acid, sebacic acid, glutaric acid and azelaic ([0017], [0050], [0063], [0069], [0075], [0081], [0084], [0089]) [reading on the five claimed acids of group i. and the claimed at least one of group ii]. YOSHIDA further discloses the general formula HOOCRCOOH and discloses that R is one or more carbon chains ([0040], [0046]) [covering all claimed carboxylic acids of Groups i. and ii.].
YOSHIDA further discloses decomposed carboxylic acid products having nitro substituents derived from the nitro-containing oxidizing agent that is used in the decomposition of the polyethylene ([0046], [0049], [0091]), such as 4-nitrobenzoic acid ([0050]); discloses that the decomposed carboxylic acids are functionalized at the severance points of the polymers ([0031]); and discloses that several additional nitro-carboxylic acids are formed, such as HOOCRNO2 and HOOCRNO, in addition to the HOOCRCOOH, wherein R is one or more carbon chains and the hydrogen atoms also may or may not be replaced by nitro groups and nitroso groups ([0040] – [0049], claim 6) [reading on the claimed dicarboxylic acids with a single nitro group]. 
YOSHIDA discloses examples of percentages of each compound, most of which meet the claimed ranges (see examples, including [0063], [0069], [0075], [0081], [0084], [0089] for comparisons).
It would have been obvious to one of ordinary skill in the art to have obtained YOSHIDA’s enumerated carboxylic acids and their percentages in GARAEVA’s process by varying the process parameters of the decomposition through routine experimentation to have thus arrived at the claimed carboxylic acids and their percentages, since GARAEVA discloses that changing the oxidation duration and concentration of the nitric acid will change the MW of the oxidized polyethylene and the ratio between carboxylic acids having a nitro group and carboxylic acids not having the nitro group, while YOSHIDA also teaches that said carboxylic acids are formed when polyethylene is decomposed by a nitro oxidizer and discloses that one can control the molecular chain length by means of changing the quantity of the nitrogen oxidizer in relation to the polymer, changing the reaction temperature, changing the reaction pressure by means of the inert gas, changing the reaction time and changing additives ([0032] – [0046], claim 5), and discloses that the decomposed carboxylic acids are functionalized at the severance points of the polymers ([0031]) with nitro substituents derived from the nitro-containing oxidizing agent that is used in the decomposition of the polyethylene ([0046], [0049], [0091]). For instance, in Example 1, the relative amount of glutaric acid is 0.20 g (about 20 wt%, meeting the claimed range of 8 – 28 wt%) while in Example 2 it is 0.24 grams, wherein the amount of nitrogen dioxide and the pressure in Example 2 was changed compared to Example 1, while keeping the temperature and amount of cross-linked low density polyethylene constant. Similarly, changing the temperature changed the amount of succinic acid from 0.19 g in Example 1 to 0.10 in Example 3.
And vice-versa, it would have been obvious to one of ordinary skill in the art to have substituted YOSHIDA’s nitro-containing oxidizer (i.e., nitrogen monoxide, nitrogen dioxide or dinitrogen monoxide) with GARAEVA’s aqueous nitric acid in YOSHIDA’s process since both references disclose the same field of endeavor of decomposing polyethylene with a nitro-containing oxidizer to form lower molecular weight compounds such as glutaric acid, azalaic acid, and dicarboxylic acids containing nitro groups, and have thus arrived at the present claims, noting that it has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and that the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Claims 8 and 9: The nitric acid concentration is disclosed at 56, 65, 70 and 80% (table 2).
Claim 10: It would have been obvious to one of ordinary skill in the art to have varied the ratio of nitric acid to plastic, as discussed above regarding claim 1.
Claim 14: GARAEVA’s experiments are performed at standard pressure (see entire document).
Claims 17 – 18: GARAEVA isolates the products and evaporates the solvent (page 97, right column, last ¶ - page 98,  left column, 1st ¶) but is silent whether the process is continuous. However, it is in the purview of one of ordinary skill in the art to have chosen a continuous or a batch process depending on user preference, equipment, cost, availability, time, etc.
Claim 19 – 21: GARAEVA is silent regarding the percentages of carboxylic acids of list a. However, it would have been obvious to one of ordinary skill in the art to have varied the process parameters of the decomposition through routine experimentation for the reasons discussed above regarding claim 1, and have thus arrived at the claimed percentages.
Claim 23, 24, 26 and 27: GARAEVA isolates the products and evaporates the solvent (page 97, right column, last ¶ - page 98,  left column, 1st ¶).
Claim 25: GARAEVA discloses to isolate the products and evaporate the solvent (page 97, right column, last ¶ - page 98,  left column, 1st ¶) but is silent regarding filtration. However, it would have been obvious to one of ordinary skill in the art to filtrate the product to ensure that any insoluble product that may be present is removed.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101) in view of YOSHIDA (US 2002/0103301) or vice-versa and further in view of KUMAR et al (US 2015/0361374).
GARAEVA’s and YOSHIDA’s disclosures are discussed above and are incorporated herein by reference.
GARAEVA discloses that the PE waste is obtained from household and industrial waste but does not explicitly teach that the waste comprises non-plastic material. However: 
KUMAR discloses (see entire document) a catalytic decomposition of waste polyethylene, LDPE, LLDPE, or HDPE under pressure and elevated temperatures. The plastic waste comes from grocery bags, milk pouches, stationary files, etc. and contains materials other than the polymeric material, contains other polymers, such as polypropylene and polystyrene, and inorganics such as pigments [reading on the claimed non-plastic waste] ([0004], [0006], [0007], [0024], [0031], [0032], [0037], [0041], [0045]).
It would have been obvious to one of ordinary skill in the art to have used KUMAR’s waste polyethylene having non-plastic impurities in GARAEVA’s or YOSHIDA’s process since both GARAEVA, YOSHIDA and KUMAR disclose that waste polyethylene material can be decomposed, GARAEVA does not teach to clean the waste plastic prior to the decomposition, thus showing any impurities can be present during the reaction, and KUMAR shows that impurities can be present during the decomposition.

	Claims 11, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101) in view of YOSHIDA (US 2002/0103301) or vice-versa and in view of CANOS et al  (WO 00/66656).
GARAEVA’s and YOSHIDA’s disclosures are discussed above and are incorporated herein by reference.
GARAEVA fails to teach a solid state catalyst, such as zeolite.  However, it is known in the art to add a catalyst in decomposition processes of plastics, as taught, for instance, by YOSHIDA or CANOS:
YOSHIDA discloses to add a catalyst, such as metal oxides, to the decomposition process, wherein the catalyst makes it possible to accelerate or decelerate the reaction in order to control the length of the carbon chains of the product ([0038]).
CANOS discloses (see entire document) a process to decompose plastic waste, the process comprising mixing and heating the plastic waste with a solid state catalyst in a reactor at elevated temperatures and under the pressure of a gas at 7 – 145 psi (converted from bar) for an effective residence time to decompose the plastic waste, and separating the generated wax, liquid and gaseous products (claims 1, 3, 53). The waste plastic is polyethylene (claim 35). The catalyst comprises zeolite, alumina, etc. (claims 5, 17).
It would have been obvious to one of ordinary skill in the art to have added CANOS’ zeolite or alumina catalyst or YOSHIDA’s metal oxide catalyst to GARAEVA’s process since YOSHIDA discloses that adding a catalyst is advantageous in that it makes it possible to accelerate or decelerate the reaction in order to control the length of the carbon chains of the polyethylene product and/or it would have been obvious to have added the catalyst for cumulative results since CANOS and YOSHIDA disclose to add a catalyst in the same field of endeavor disclosed by GARAEVA of decomposing polyethylene plastic waste with an oxidizer or a catalyst or both at elevated temperatures for an effective period of time to decompose said plastic waste into smaller molecules.

Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive. 
	
Applicant submits that GARAEVA discloses a ratio of 1:2.5, not the claimed 1:3 of PE to aqueous nitric acid, and that there is no information in GARAEVA to modify its process to give Applicant’s higher ratio; that Applicant‘s decomposed products are not inherently produced by GARAEVA; that Applicant’s specification recites that different products and amounts of products are obtained depending on time, temperature and pressure of the reaction.
Applicant’s argument has been considered but is not persuasive:
First, a ratio of 1:2.5 and a ratio of 1:3 are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Also settled is that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971);  and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As far as routine experimentation, GARAEVA does indeed show that changing the concentration of the nitric acid and the duration of the reaction will result in different products (Tables 1 and 2, discussion on pages 99-101), thus giving one of ordinary skill in the art the motivation to vary the process parameters to arrive at different products.
In addition, Yoshida discloses the claimed decomposition products and also discloses that said carboxylic acids are formed when polyethylene is decomposed by a nitro oxidizer and discloses that one can control the molecular chain length by means of changing the quantity of the nitrogen oxidizer in relation to the polymer, changing the reaction temperature, changing the reaction pressure by means of the inert gas, changing the reaction time and changing additives.

Applicant submits that YOSHIDA does not disclose the formation of any of the compounds recited in claims 1(ii); that the only nitrogen containing compound product in YOSHIDA contains a nitroso (R-NO) group.
Applicant’s argument has been considered but is not persuasive:
	YOSHIDA discloses  suberic acid and sebacic acid, both of which are in (ii). Claim 1 recites “at least one” decomposed product selected from group ii., and the product can be either with OR without a nitro group. YOSHIDA’s suberic acid or sebacic acid, therefore, meets the claimed (ii).
Regarding the argument that YOSHIDA’s example only contains a nitroso (R-NO) group, please note that nitro groups need not be present according to the present claims; but nonetheless, YOSHIDA discloses that the hydrogen atoms in the decomposed dicarboxylic acids also may or may not be replaced by nitro groups or nitroso groups ([0040] – [0049]).

Applicant submits that YOSHIDA’s process is different than the claimed process; that YOSHIDA uses nitrogen oxide and carbon dioxide rather than aqueous nitric acid, different pressures and temperatures; that there is no information in YOSHIDA to modify GARAEVA’s process to arrive at the present claims.
Applicant’s argument has been considered but is not persuasive:
Both YOSHIDA and GARAEVA disclose that changing the process parameters will result in deferent decomposed products.
Both references disclose to decompose polyethylene.
Both references disclose to decompose it using a nitrogen oxidizer.
Both references disclose glutaric acid and azelaic acid as decomposed products.
Both references disclose that some of the decomposed product will have nitro groups.
The above gives one of ordinary skill in the art the motivation to combine the references to arrive at instant claim 1.

Applicant submits that KUMAR and CANOS do not cure the deficiencies of GARAEVA.
Applicant’s argument is not persuasive. KUMAR has been applied to show that it is  well known that PE waste may comprise non-plastic materials. CANOS has been applied to show that it is well known to add a catalyst in decomposition processes of plastics, as does YOSHIDA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765